DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-6 are pending in this application.
Claims 2-3 are cancelled.
Claims 1 and 5 are amended.
Claims 1 and 4-6 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes the claim limitation where “a second vehicle speed, which is lower than the first vehicle speed, as the set maximum vehicle speed.” The applicant’s new amendment to claim 1 adds the limitation “wherein the maximum vehicle speed setting unit is configured to set the maximum vehicle speed of the vehicle speeds, that is set for the first vehicle speed, lower than the lowest speed of the vehicle speeds that is set for the second vehicle speed”. The new amendment is not supported because it 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the applicant’s specification filed on 12/8/2017. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that “when the un-worn state is detected by the worn state detecting sensor, if the vehicle speed is lower than the second vehicle speed, which is lower than the first vehicle speed” (Specification: Page 3 Line 21- Page 4 Line 1). This statement indicates that the invention is different from what is defined in the claim because claim 1’s amended limitation “wherein the maximum vehicle speed setting unit is configured to set the maximum vehicle speed of the vehicle speeds, that is set for the first vehicle speed, lower than the lowest speed of the vehicle speeds that is set for the second vehicle 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Driving unit” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an engine or an electric motor (Pg. 1: Lines 8-9). 
“Travel control unit” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 
 “Maximum vehicle speed setting unit” in claims 1 and 3 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a microcomputer (pg. 9: Lines 3-6).
“Engine control unit” in claims 4 and 5 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a microcomputer (pg. 9: Lines 3-6).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Publication 2017/0284540 A1) in view of Nishizawa et al. (US Publication 2005/0049108 A1). 
claim 1, Sakamoto teaches a vehicle comprising: a driving unit configured to drive a vehicle body (Sakamoto: Para. 0031; engine reads on driving unit); a body holding device configured to hold a body of a driver who is seated on a driving seat (Sakamoto: Para. 0033; seat belt reads on a body holding device); a man-operable accelerator device (Sakamoto: Para. 0036; accelerator pedal reads on accelerator device); a vehicle speed sensor configured to detect a vehicle speed (Sakamoto: Para. 0037; vehicle velocity sensor reads on vehicle speed sensor); a body holding state detecting sensor configured to detect whether the body holding device is in a first state in which the body holding device holds the driver on the driver seat, or in a second state in which the body holding device does not hold the driver on the driver seat (Sakamoto: Para. 0033, 0045; seat belt attachment signal reads on worn state detecting sensor; first speed change mode reads on first state; second speed change mode reads on second state); a travel control unit configured to control an output from the driving unit, a travel control unit being configured to control the output from the driving unit based on an operation amount of the accelerator device, when the vehicle speed is lower than a set maximum vehicle speed  (Sakamoto: Para. 0032, 0036; ECU reads on travel control unit; an accelerator pedal sensor detects an amount of depression of an accelerator pedal by the vehicle occupant, and outputs the detected amount to the ECU reads on control an output from the driving unit based on an operation amount of the accelerator device); the travel control unit being configured to restrict the output from the driving unit irrespective of the operation amount of the accelerator device, when the vehicle speed is equal to or higher than the set maximum vehicle speed (Sakamoto: Para. 0058; high vehicle velocity in excess of the restricted velocity reads on vehicle speed higher than ; a maximum vehicle speed setting unit configured to set the set maximum vehicle speed (Sakamoto: Para. 0041; predetermined restricted velocity reads on set maximum vehicle speed).
Sakamoto doesn’t explicitly teach the maximum vehicle speed setting unit being configured to set, when the first state is detected by the body holding state detecting sensor, a first vehicle speed as the set maximum vehicle speed. 
However, Sakamoto is deemed to implicitly teach an equivalent limitation. A velocity limitation determining unit determines whether or not the vehicle velocity should be limited to be less than a predetermined restricted velocity by switching to a second speed map based on the whether or not the seat belt is fastened (Sakamoto: Para. 0041, Fig. 7). If the occupant does not have a seat belt fastened then the vehicle velocity is not limited. The controller sets a limiting vehicle velocity to the predetermined restricted velocity which is equivalent to the first vehicle speed being equal to the set maximum vehicle speed (Sakamoto: Para. 0046). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a higher maximum vehicle speed in a worn versus an un-worn state because the vehicle’s velocity can be limited without increasing the cost or the weight of the vehicle (Sakamoto: Para. 0015).
In the following limitation, Sakamoto teaches the maximum vehicle speed setting unit being configured to set, when the second state is detected by the body holding state detecting sensor, a second vehicle speed, which is lower than the first vehicle speed, as the set maximum vehicle speed (Sakamoto: Para. 0045; limiting velocity reads on second vehicle speed, restricted velocity reads on first vehicle speed); and a change speed device configured to be switchable between a plurality of shift states having different speed transmission ratios, and to shift drive power generated by the engine to transmit the shifted drive power to travel devices (Sakamoto: Para. 0041-0044, 0049, Fig. 2 and 3; transmission gear stages read on change speed device; the dashed lines indicate speed change timings at which the transmission gear stages of the automatic transmission are switched to a lower speed reads on switchable between a plurality of shift states having different speed transmission ratio).
Sakamoto doesn’t explicitly teach wherein the driving unit is an engine including a plurality of cylinders. 
However Nishizawa, in the same field of endeavor, teaches wherein the driving unit is an engine including a plurality of cylinders (Nishizawa: Para. 0016; the engine has an engine shaft and plural cylinders reads on an engine including a plurality of cylinders).
It would have been obvious to one of ordinary to incorporate Nishizawa into Sakamoto in order to determine whether or not to change the number of cylinders activated in the cylinder number variable engine (Nishizawa: Para. 0110-0113).
In the following limitations, Sakamoto teaches wherein the travel control unit includes an engine control unit (Sakamoto: Para. 0032; the ECU controls the engine and the automatic transmission on the basis of the detection signals and the command signals reads on the travel control unit); wherein, when the second state is detected by the body holding state detecting sensor (Sakamoto: Para. 0033; if a buckle and a tongue plate of the seat belt are latched, then a seat belt switch outputs to the ECU a .
Sakamoto doesn’t explicitly teach when the vehicle speed detected by the vehicle speed sensor is equal to or higher than a control upper limit rotational speed, then the engine control unit is configured to restrict the output from the driving unit by restricting an injection amount of fuel to be supplied to all of the plurality of cylinders. 
However, Sakamoto is deemed to implicitly teach an equivalent limitation. Sakamoto detects the rotational speed of the engine through an engine rotational speed sensor (Sakamoto: Para. 0037). The system also includes decreasing the engine’s rotational speed due to limit the vehicle’s velocity to prevent resistance heat if the drive and brake system are used to reduce velocity (Sakamoto: Para. 0051). Thus when the fuel is restricted, the rotational speed of the engine is reduced. Sakamoto’s system limits the vehicle velocity by lowering the output of the engine in a throttle-by-wire system (Sakamoto: Para. 0052).The system’s throttle controls the degree of opening of the throttle valve which controls the detected engine rotational speed and the vehicle velocity (Sakamoto: Para. 0037). Sakamoto has a limiting vehicle velocity for a second state that is lower than the restricted velocity for the first state (Sakamoto: Para. 0041, 0045). When the vehicle speed is higher than a control upper limit the ignition cut occurs (Sakamoto: Para. 0055) which restricts the injected fuel to the cylinders. The prior art includes vehicle velocity limits and change points for the various gears in Figures 2 and 3 of the prior art. The limits for the change of gears is done by a rotational speed limit which is different in a detected second state. 

In the following limitation, Sakamoto teaches wherein, when the second state is detected by the body holding state detecting sensor (Sakamoto: Para. 0033; if a buckle and a tongue plate of the seat belt are latched, then a seat belt switch outputs to the ECU a seat belt attachment signal indicative of the fact the vehicle occupant is wearing a seat belt reads on second state is detected).
Sakamoto doesn’t explicitly teach when the vehicle speed detected by the vehicle speed sensor is lower than the control upper limit rotational speed and is equal to or higher than the set maximum vehicle speed, then the engine control unit is configured to restrict the output from the driving unit by restricting an injection amount of fuel.
However, Sakamoto is deemed to implicitly teach an equivalent limitation. Sakamoto detects the rotational speed of the engine through an engine rotational speed sensor (Sakamoto: Para. 0037). The system also includes decreasing the engine’s rotational speed due to limit the vehicle’s velocity to prevent resistance heat if the drive and brake system are used to reduce velocity (Sakamoto: Para. 0051). When the vehicle’s velocity rises in excess of the restricted velocity the ECU down shifts the gear for the engine. This causes the rotational velocity of the engine to rise above a threshold. Thus, the transmission is upshifted and the injectors execute a fuel cut, “restrict,” so that the vehicle’s rotational velocity drops below a threshold so that the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have restricted fuel injection when the rotational speed reaches a threshold because down-shifting in sync with fuel injection restriction improves the riding comfort over the terrain (Sakamoto: Para. 0055).
In the following limitation, Sakamoto doesn’t explicitly teach to be supplied to a portion of the plurality of cylinders.
However Nishizawa, in the same field of endeavor, teaches to be supplied to a portion of the plurality of cylinders (Nishizawa: Para. 0110-0113; the central controller determines the number of cylinders to be activated in the cylinder number variable engine reads on a portion of the plurality of cylinders).
It would have been obvious to one of ordinary to incorporate Nishizawa into Sakamoto in order to determine whether or not to change the number of cylinders activated in the cylinder number variable engine (Nishizawa: Para. 0110-0113).
In the following limitation, Sakamoto teaches wherein the maximum vehicle speed setting unit is configured to set, for each of the first vehicle speed and the second vehicle speed, vehicle speeds different between the plurality of shift states (Sakamoto: ; and wherein the maximum vehicle speed setting unit is configured to set the maximum vehicle speed of the vehicle speeds, that is set for the first vehicle speed, lower than the lowest speed of the vehicle speeds that is set for the second vehicle speed.
Regarding claim 4, Sakamoto teaches the vehicle according to claim 1 (Sakamoto: Para.0031), further comprising: an engine rotation sensor configured to detect a rotational speed of the engine (Sakamoto: Para.0037; engine rotational speed sensor reads on engine rotation sensor).
Sakamoto doesn’t explicitly teach wherein, when the rotational speed of the engine is equal to or higher than a set maximum rotational speed, the engine control unit is configured to restrict the injection amount of fuel to be supplied to the engine irrespective of the operation amount of the accelerator device.
However, Sakamoto is deemed to implicitly teach an equivalent limitation. Sakamoto detects the rotational speed of the engine through an engine rotational speed sensor (Sakamoto: Para. 0037). The system also includes decreasing the engine’s rotational speed due to limit the vehicle’s velocity to prevent resistance heat if the drive and brake system are used to reduce velocity (Sakamoto: Para. 0051). Thus when the fuel is restricted, the rotational speed of the engine is reduced. Sakamoto’s system limits the vehicle velocity by lowering the output of the engine in a throttle-by-wire system (Sakamoto: Para. 0052).The system’s throttle controls the degree of opening of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have restricted fuel injection when the rotational speed reaches a threshold because down-shifting in sync with fuel injection restriction improves the riding comfort over the terrain (Sakamoto: Para. 0055).
Regarding claim 5, Sakamoto teaches the vehicle according to claim 1 (Sakamoto: Para.0031), further comprising: an engine rotation sensor configured to detect a rotational speed of the engine (Sakamoto: Para. 0037; engine rotational speed sensor reads on engine rotation sensor).
Sakamoto doesn’t explicitly teach wherein, when the rotational speed of the engine is equal to or higher than a set maximum rotational speed, the engine control unit is configured to restrict the injection amount of fuel to be supplied to the engine irrespective of the operation amount of the accelerator device.
However, Sakamoto is deemed to implicitly teach an equivalent limitation. Sakamoto detects the rotational speed of the engine through an engine rotational speed sensor (Sakamoto: Para. 0037). The system also includes decreasing the engine’s 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have restricted fuel injection when the rotational speed reaches a threshold because down-shifting in sync with fuel injection restriction improves the riding comfort over the terrain (Sakamoto: Para. 0055).
Regarding claim 6, Sakamoto teaches the vehicle according to claim 1 (Sakamoto: Para.0031), wherein the body holding device is a seat belt configured to hold the driver (Sakamoto: Para.0033; seat belt reads on seat belt).



Response to Arguments
Applicant’s arguments, filed 16 October 2020, with respect to the rejection of claims 1 and 3-6 under 35 U.S.C. §103 have been fully considered, but they are not persuasive. 
Applicant argues that “Sakamoto and Nishizawa, either individually or in combination, fail to teach or suggest a maximum vehicle speed setting unit that is configured to set, for each of a first vehicle speed and a second vehicle speed, vehicle speeds different between a plurality of shift states, and the maximum vehicle speed setting unit is configured to set the maximum vehicle speed of the vehicle speeds, that is set for the first vehicle speed, lower than the lowest speed of the vehicle speeds that is set for the second vehicle speed, as recited in amended independent claim 1.”
In response to the applicant’s argument above, applicants specification states “when the un-worn state is detected by the worn state detecting sensor, if the vehicle speed is lower than the second vehicle speed, which is lower than the first vehicle speed” (Specification: Page 3 Line 21- Page 4 Line 1).  This statement indicates that the invention is different from what is defined in the claim because claim 1’s amended limitation “wherein the maximum vehicle speed setting unit is configured to set the maximum vehicle speed of the vehicle speeds, that is set for the first vehicle speed, lower than the lowest speed of the vehicle speeds that is set for the second vehicle speed” is contradictory to the applicant’s invention. It is unclear what the applicant is trying to claim a lower maximum vehicle speed limit for the first vehicle speed which is set during the first state where the body holding device holds the driver on the driver 
The applicant is arguing a lower maximum speed limit when the occupant is being held by the seat belt than when the occupant is not being held by the seat belt. Upon correction of the contradictory limitations, the examiner will address application and arguments of prior art.
Applicant next argues that “claims 4-6 depend either directly or indirectly from amended independent claim 1 and are patentable.”
In response to the applicant’s argument above, claim 1 is still rejection under 35 U.S.C. 103 , thus dependent claims 3-6 are rejected at least for the reason of their dependency on claim 1. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Sakamoto’s speed control based on seat belt notification reads on applicant’s fuel injection speed control based on seat belt notification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koase et al. US publication 2018/0222441 A1 teaches speed limiting device when person is not wearing a seat belt.
Makabe et al. US publication 2018/0065596 A1 teaches speed control when seat belt is not worn.
Kawakatsu et al. US publication 2016/0075305 A1 teaches speed control when seat belt is not worn.
Hathaway et al. US publication 2013/020773 A1 teaches seat belt sensor to determine person occupancy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/L.E.L./Examiner, Art Unit 3663 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663